Citation Nr: 0830026	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  02-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to April 1994.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from an April 2002 
rating decision of the Phoenix, Arizona RO that granted 
service connection for PTSD, rated 30 percent disabling.  The 
veteran's claims file is now in the jurisdiction of the San 
Juan RO.  In a decision in November 2003, the Board granted 
the veteran an increased (50 percent) initial rating and 
remanded the case for additional development and due process 
considerations.  The veteran appealed that decision to the 
Court.  In May 2005, the Court issued an order that vacated 
that "portion of the Board's decision which denied an 
initial rating in excess of 50 percent for PTSD," and 
remanded the matter on appeal for readjudication consistent 
with instructions outlined in the May 2005 Joint Motion by 
the parties.  In April 2006, the Board remanded the case for 
compliance with the May 2005 Joint Motion.  In June 2007, the 
Board denied the veteran a rating in excess of 50 percent for 
PTSD.  The veteran appealed that decision to the Court.  In a 
February 2008 order, the Court vacated the Board's decision 
and remanded the issue on appeal for readjudication 
consistent with the instructions outlined in a February 2008 
Joint Motion by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any further action on his part is required.


REMAND

A September 2006 VA examiner noted that the veteran's alcohol 
and drug abuse muddled her ability to accurately assess the 
severity of the veteran's PTSD in comparison to his drug and 
alcohol abuse.  The Joint Motion alleges that the Board's 
June 2007 decision did not adequately discern between the 
effects of the veteran's service-connected PTSD and 
nonservice-connected substance abuse.  Notably, the law 
specifically prohibits compensation for primary disability 
due to abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110.  
Additionally, the Joint Motion contends that the Board did 
not sufficiently discuss the impact of the Global Assessment 
of Functioning (GAF) scores (45, 50, and 60) assigned during 
the appeal period.  It also alleges that the Board did not 
adequately address the September 2006 VA examiner's finding 
that she could not determine the current severity of PTSD and 
its impact on employability without resorting to speculation.  

The Board is unable to effectively address these matters 
without obtaining a VA examination to clarify the medical 
issues raised.  Accordingly, the case is REMANDED for the 
following:

1.	The RO should arrange for the veteran 
to be afforded a VA examination by a 
psychiatrist to determine the current 
severity of his PTSD.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment 
due to PTSD, alone.  The examiner must 
additionally address the following 
issues/questions and must provide a 
rationale for any opinion provided:

A)	Separate, to the extent possible, the 
co-existing disability entities of PTSD 
and substance abuse, along with their 
associated symptoms and impairment.  If 
the examiner is unable to separate the 
manifestations of these co-existing 
entities, the examiner should so state.  

B)	To the extent possible, assign 
separate GAF scores for substance abuse 
and PTSD.

C)	(1) Discuss the significance of the 
GAF scores (45, 50, and 60) that have 
been assigned in the past and any 
currently assigned GAF scores.  
Specifically, please explain how the GAF 
scores correlate to clinical findings in 
terms of guidelines provided for GAF 
scores in DSM-IV.  

    (2) Are the assigned GAF scores 
consistent with the clinical findings 
reported when the GAF scores were 
assigned?  Please explain any noted 
inconsistencies between the GAF scores 
and any clinical findings.  

D)	Provide examples of the type of 
employment that would be inconsistent 
with the symptoms of PTSD shown and 
comment as to what types of employment, 
if any, the veteran could maintain 
regardless of his PTSD symptoms.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

